DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The limitation “it” in Line 2 of Claim 5 renders the claim indefinite.  It is unclear what the term “it” is referring to as multiple structural limitations have been established and the term “it” does not clearly identify which structure is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roach (U.S. 2016/0201510), hereinafter Roach.

Regarding Independent Claim 1, Roach teaches an aircraft engine inlet arrangement (Figures 1-5) comprising a rotor (Figures 1 and 3 – Paragraph 0004 and 0021 – the engine arrangement has rotor a rotor) with a central rotating shaft (Figures 1 and 3 – Paragraph 0004 and 0021 – rotors are driven by a central shaft, 30, supported by the bearings, 38), a support of the shaft surrounding the shaft and carrying a bearing (Figures 1 and 3 – Paragraph 0004 and 0021 – the shaft is supported bearings, 38, and various connections as shown in Figure 1) in which the shaft is retained (Figure 3 – Paragraph 0021 – the shaft is retained in the bearings, 38), an outer casing surrounding a gas flow stream (Figures 1 and 3 – the casing, 126, is part of the static structure, 36, that surrounds gas flow stream, C) and an inlet casing (Figure 2, Element 116 and Figure 3 – the bottom of the flow path is the inlet casing – See annotated figure below for clarification) joining the outer casing to the support of the shaft (Figures 1 and 3 – the outer casing is connected to the support of the shaft via the assembly, 100), and, at a junction between the outer casing and the inlet casing (Figure 3 – the junction between the inlet and outlet casing is located in the area of 110 and 120), a mechanical decoupler (110, 120, 122 and 124 – Paragraph 0026 – the decoupler includes fasteners) designed to break in case of rotor failure (Paragraph 0027 – the decoupler is designed to break during extreme load conditions, i.e. rotor failure to reduce the load/decouple the rotor from the airframe), wherein the decoupler is positioned at a periphery of the gas flow stream (Figures 1 and 3 – the decoupler is positioned at the radially outer periphery of the gas flow stream) and housed in a cell of the outer casing (Figure 3 – the decoupler is positioned in the compartment/cell shown in Figure 3).


    PNG
    media_image1.png
    846
    1092
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Roach

Regarding Claim 2, Roach teaches the invention as claimed and discussed above. Roach further teaches wherein the decoupler connects the outer casing to apices of arms of the inlet casing (Figures 2-3 and Paragraphs 0025 and 0026 – the outer frame, 106, includes each apex of each arm, 114, and is connected to the outer casing, 126, via the decoupler), which radially Figures 2-3 – the arms, 114, extend radially through the gas flow stream).

Regarding Claim 5, Roach teaches the invention as claimed and discussed above. Roach further teaches wherein it comprises connecting elements (110) for connecting the outer casing to the decoupler passing through the outer casing and extending in the cell (Figures 2 and 3 – Paragraph 0025-0026 - the connecting elements, 110, are used to connect the assembly, 100, to the outer casing, 126, via the decoupler, with the connecting elements extending through the outer casing, 126, into the cell).

Regarding Claim 13, Roach teaches the invention as claimed and discussed above. Roach further teaches an aircraft engine (Figure 1) comprising an arrangement in accordance with claim 1 (See rejection for Claim 1 above).

Regarding Claim 14, Roach teaches the invention as claimed and discussed above. Roach further teaches the inlet casing includes a fixed inlet cone (Figures 1 and 3 – the casing on the inside of the flow path, C, is the inlet casing and includes a fixed inlet cone at the left of the figure), surrounded by a portion of the outer casing (Figure 1 – the outer casing surrounds the right most portion of the inlet cone – See annotated figure below for clarification) and containing the support of the shaft and the bearing, the support being connected to the inlet casing (Figures 1 and 3 – the inlet cone contains the support for the shaft and bearing, 38, which is connected to the inlet casing).


    PNG
    media_image2.png
    672
    893
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Roach

Regarding Claim 15, Roach teaches the invention as claimed and discussed above. Roach further teaches the gas flow stream is single at the inlet of the engine (Figure 1 – the gas flow stream, C, is at a single annular inlet of the core engine), and the inlet casing comprises arms joining the inlet cone to the outer casing (Figures 1 -3 – the inlet casing has arms, 114, that join the inlet casing and thus the inlet cone to the outer casing, 126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Wadia (U.S. Patent No. 6,561,760), hereinafter Wadia.

Regarding Claim 3, Roach teaches the invention as claimed and discussed above. Roach further teaches wherein the cell is limited by a bottom face (Figure 3 – the cell has a bottom face – See annotated figure below for clarification), two side faces (Figure 3 – the cell has two side faces – See annotated figure below for clarification) connecting the bottom face to a main portion (Figure 3 – the side faces connect the bottom face to the main portion of the outer casing, 126 – See annotated figure below for clarification), for delimiting the gas flow stream (Figure 3 – the main portion defines the flow path), of the outer casing (Figure 3 – the main portion is of the outer casing, 126).
Roach does not teach the cell opening onto the gas flow stream.
However, Wadia teaches an aircraft inlet arrangement (Figure 3) with an outer casing (18) with a cell (36) wherein the cell opens on the gas flow stream (Figure 3 – the cell has a path for gases to flow into the gas flow stream, 14, and therefore the cell opens on the gas flow stream
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Roach to include the cell opening onto the gas flow stream, as taught by Wadia, in order to provide deicing capability for the inlet arrangement of the engine (Wadia – Column 1, Lines 65-67).

Regarding Claim 4, Roach in view of Wadia teach the invention as claimed and discussed above. Roach further teaches wherein the side faces extend in a same direction as the arms (Figures 2 and 3 – the side faces and the arms, 114, extend in a direction that is radially away from the center of the engine) with a play to contain and guide displacements of ends of the arms in case of the decoupler rupture (Figure 3 – Paragraph 0027 – the side faces have a gap/play between them to contain and guide the displacements of the ends of the arms in case of decoupler rupture).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Gallet (Foreign Patent Publication FR 3006713 – Translation used is provided), hereinafter Gallet.

Regarding Claims 7 and 9, Roach teaches the invention as claimed and discussed above. Roach further teaches (Claim 7) the decoupler comprises connecting parts for connecting the inlet casing to the outer casing (Figures 2 and 3 – Paragraph 0025-0026 – the decoupler includes the connecting parts, 110, 122 and 124, that connect the inlet casing, 116, to the outer casing, 126); (Claim 9) wherein the connecting parts are oriented in the axial direction of Figures 2 and 3 – the connecting parts, 110, 122 and 124, are shown in Figure 3 to be aligned such that they extend left to right in the figure which is the axial direction of the engine).
Roach further teaches wherein the connecting element may be any suitable means for example bolt and nut (Paragraph 0026, Lines 10-16).
Roach does not teach (Claim 7) wherein the connecting parts comprises an incipient break; (Claim 9) wherein the connecting parts are screws.
However, Gallet teaches a gas turbine decoupler (Title) with connecting parts (Element 11) that comprise (Claim 7) an incipient break (Figure 1a – Paragraph 0017 – the connecting part, 11, is a screw (Claim 9) that has a thinned portion, 15, that is an incipient break).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Roach by making the connecting part of Roach a screw (Claim 9) comprising an incipient break (Claim 7), as taught by Gallet, in order to control the place of rupture or breakage (Gallet – Page 9, Lines 3-5).

Regarding Claim 8, Roach in view of Gallet teach the invention as claimed and discussed above. Roach further teaches the connecting parts pass through the outer casing and extend in the cell (Figures 2 and 3 – Paragraph 0025-0026 - the connecting parts, 110, extend through the outer casing, 126, into the cell).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Ceramco (Non-Patent Literature – Stock Ceramic Fasteners from Ceramco), hereinafter Ceramco.

Regarding Claims 10 and 11, Roach teaches the invention as claimed and discussed above. Roach further teaches the decoupler is constructed to break (Paragraphs 0026-0027 – the decoupler, 120, and the decoupler fasteners are designed to break in whole).
Roach does not explicitly teach (Claim 10) wherein the decoupler is constructed of a brittle material; (Claim 11) wherein the brittle material is a ceramic.
However, Ceramco teaches fasteners/bolts that are a ceramic (Title).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Roach by making the fasteners of the decoupler and therefore a material of the decoupler out of ceramic (Claim 11), as taught by Ceramco, thus making the decouple constructed of a brittle material (Claim 11), since Applicant acknowledges that ceramic is a brittle material, in order to have fasteners that are heat resistant and corrosion resistant (Ceramco – Page 2 - Footer).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Ceramco as applied to claim 10 above, and further in view of Civil Engineering Tutor (Non-Patent Literature - Preloaded Bolts (Pre-tensioned Bolts) | Advantages | Applications), hereinafter Civil Engineering Tutor.

Regarding Claim 12, Roach in view of Ceramco teach the invention as claimed and discussed above. 
Roach in view of Ceramco do not teach wherein the brittle material is pre-stressed.
However, Civil Engineering Tutor teaches tightening fasteners/bolts such that they are preloaded/pre-stressed (Page 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Roach in view of Ceramco by making the fasteners, and therefore the brittle material, pre-stressed, as taught by Civil Engineering Tutor, in order to prevent/reduce loosening of the fastener due to vibrations (Civil Engineering Tutor – Page 2, Line 5).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
McMahon (U.S. Patent No. 6,409,472) shows the connection of a strut to an inlet casing and outer casing.
Raykowski (U.S. Pre-grant Publication 2015/0176431) shows a bearing support utilizing frangible bolts/connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.